 



Exhibit 10.89

INSIGNIA SOLUTIONS, PLC

REGISTRATION RIGHTS AGREEMENT

WHITE TEXT

October 18, 2004

 



--------------------------------------------------------------------------------



 



INSIGNIA SOLUTIONS, PLC

REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (the “Agreement”) is made as of the 18th
day of October, 2004, by and among Insignia Solutions, PLC, a public limited
company incorporated under the laws of England and Wales (registered number:
1961960), the individuals and entities listed on the signature pages hereto
(each an “Investor” and collectively the “Investors”) and Nash Fitzwilliams Ltd.
(the “Placement Agent”).

RECITALS

     The Company and the Investors have entered into a American Depositary
Shares Purchase Agreement (the “Purchase Agreement”) of even date herewith
pursuant to which the Company has agreed to issue to the Investors and the
Investors have agreed to purchase from the Company American depositary shares
(“ADSs”), each ADS representing one ordinary share, with a par value of 20 pence
per share, of the Company (the “Purchased Shares”) and Closing Date Warrants
and, pursuant to the Purchase Agreement if the Registration Statement is not
declared effective with the Securities and Exchange Commission before the
Effectiveness Deadline, one or more Monthly Penalty Warrants (the Closing Date
Warrants and the Monthly Penalty Warrants, if any, are collectively the
“Investor Warrants”) to purchase the Company’s ADSs. In addition, the Company
and the Placement Agent have entered into an engagement letter (the “Placement
Agent Letter”) pursuant to which the Company has agreed to issue to the
Placement Agent a warrant exercisable for ADSs (the “Placement Agent Warrant”).

     A condition to each Investor’s obligations under the Purchase Agreement and
the Placement Agent’s obligations under the Placement Agent Letter is that the
Company enter into this Agreement in order to provide the Investor and the
Placement Agent with certain rights to register the Shares (as defined below).
The Company and the Investors each desire to induce the Investors to purchase
the Purchased Shares and the Investor Warrants pursuant to the Purchase
Agreement by agreeing to the terms and conditions set forth herein. Likewise,
the Company and the Placement Agent each desire to induce the Placement Agent to
perform its duties and exercise the Placement Agent Warrant by agreeing to the
terms and conditions set forth herein.

     All capitalized terms not otherwise defined herein shall have the meanings
ascribed in the Purchase Agreement.

AGREEMENT

     The parties hereby agree as follows:

          1. Registration Rights. The Company and the Investors covenant and
agree as follows:

               1.1 Definitions. For purposes of this Section 1 (terms defined in
the singular shall apply to the plural form and vice-versa):

 



--------------------------------------------------------------------------------



 



                    (a) The terms “register,” “registered,” and “registration”
refer to a registration effected by preparing and filing a Registration
Statement or similar document in compliance with the Securities Act of 1933, as
amended (the “Act”), or any similar successor federal statute and the rules and
regulations thereunder in effect from time to time, and the declaration or
ordering of effectiveness of such Registration Statement or document by the SEC;

                    (b) The term “Registrable Securities” means (i) the ADSs
issued under the Purchase Agreement and on exercise of the Investor Warrants and
the Placement Agent Warrant (such American depositary shares are collectively
referred to hereinafter as the “Shares”), and (ii) any other Ordinary Shares
(including ADSs) of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
the Shares, provided, that the foregoing definition shall exclude in all cases
any Registrable Securities sold by a person in a transaction in which its rights
under this Agreement are not assigned. Notwithstanding the foregoing, ADSs or
other securities shall only be treated as Registrable Securities if and so long
as they have not (A) been sold to or through a broker or dealer or underwriter
in a public distribution or a public securities transaction, or (B) been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale or (C) with regard to any individual Holder, become
eligible for sale without limitation as to volume in any three month period
pursuant to Rule 144;

                    (c) The number of shares of “Registrable Securities then
outstanding” shall be determined by the number of ADSs outstanding which are,
and the number of shares of ADSs issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities;

                    (d) The term “Holder” means any person owning or having the
right to acquire Registrable Securities or any assignee thereof in accordance
with this Agreement;

                    (e) The term “Form S-3” means such form under the Act as in
effect on the date hereof or any successor form under the Act; and

                    (f) The term “SEC” means the Securities and Exchange
Commission.

               1.2 Form S-3 Registration.

               (a) Registration. Subject to the terms and conditions of this
Agreement, on or before the date that is thirty (30) days after the Closing of
the Purchase Agreement (the “Filing Deadline”), the Company will file with the
SEC a Registration Statement on Form S-3 (the “Registration Statement”) in order
to register the Shares for registration thereon, and will use its reasonable
best efforts to effect the Registration Statement as soon as practicable,
subject to the terms of this Agreement, and effect any related qualification or
compliance with respect to all Registrable Securities owned by the Holders as
soon as practicable

-2-



--------------------------------------------------------------------------------



 



thereafter, subject to the Company’s ability to defer filing the Registration
Statement pursuant to subsection 1.2(b)(ii) below.

               (b) Mechanics. Pursuant to its obligations under Section 1.2(a)
above, the Company will:

                    (i) promptly give written notice of the registration, and
any related qualification or compliance, to the Investors;

                    (ii) use its reasonable best efforts to effect such
registration and all such qualifications and compliances as may be necessary and
as would permit or facilitate the sale and distribution of all of the Investors’
Registrable Securities; provided, however, that the Company shall not be
obligated to effect any such registration, qualification or compliance, pursuant
to this Section 1.2 if the Company shall furnish to the Investors a certificate
signed by the President of the Company stating that in the good faith reasonable
judgment of the Board of Directors of the Company (with the concurrence of the
managing underwriter, if any), the filing of the Registration Statement would
adversely affect, or require premature disclosure of, any filing, financing,
acquisition or reorganization involving the Company, in which event the Company
shall have the right to defer the filing of the Registration Statement for a
reasonable period of time, which shall not exceed thirty (30) days after the
Filing Deadline under this Section 1.2; and

                    (iii) any and all expenses incurred in connection with the
Registration Statement filed pursuant to this Section 1.2 shall be borne by the
Company, including all registration, filing, qualification, printers’ and
accounting fees but excluding any underwriters’ discounts or commissions or fees
and disbursements for counsel to the Investors, provided however that the
Company shall reimburse the Holders for up to $10,000 in fees and disbursements
for a single counsel for the Investors.

               1.3 Obligations of the Company. Whenever required under this
Section 1 to effect the registration of any Registrable Securities, the Company
shall, as expeditiously as reasonably possible:

                    (a) Prepare and file with the SEC the Registration Statement
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective and to keep the
Registration Statement effective until the earlier of: (i) two years after the
Closing Date; (ii) the date when all of the Registrable Securities covered by
the Registration Statement are sold; or (iii) the date when Rule 144(k) is
available with respect to all of the securities covered by such Registration
Statement.

                    (b) Prepare and file with the SEC such amendments, including
Registration Statements, and supplements to such Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to comply with the provisions of the Act with respect to the
disposition of all securities covered by such Registration Statement.

-3-



--------------------------------------------------------------------------------



 



                    (c) Furnish to the Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Act, and such other documents as they may reasonably request
in order to facilitate the disposition of Registrable Securities owned by them.

                    (d) Use its best efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

                    (e) Notify each Holder of Registrable Securities covered by
such Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the Act of the happening of any event as a result
of which the prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing. In such
circumstance, the Company will use reasonable commercial efforts to promptly
update such prospectus to correct such untrue statement or disclose the
necessary material facts within the period of time the Company may delay sales
under Section 1.4(a)(iii) below.

                    (f) Cause all such Registrable Securities registered
pursuant hereunder to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

          1.4 Restrictions on and Procedure for Sales Pursuant to a Registration
Statement.

                    (a) Each Holder agrees to the following:

                         (i) Notice to Company. If any Holder shall propose to
sell any Shares, the Holder shall notify the Company of its intent to do so on
or before one (1) business day prior to the date of such sale (the “Notice of
Sale”), and the provision of the Notice of Sale to the Company shall
conclusively be deemed to establish an agreement by such Holder to comply with
the registration provisions herein described. The Notice of Sale shall be deemed
to constitute a representation that any information previously supplied by such
Holder is accurate as of the date of such Notice of Sale.

                         (ii) Notice of Sale. The Notice of Sale in
substantially the form attached as Exhibit A shall be given in accordance with
the provisions of Section 3.5 hereof. However, the Holder may give the Notice of
Sale orally by telephoning the Chief Financial Officer at the Company at
(510) 360-3786. An oral Notice of Sale shall be deemed to have been received
only at such time as the selling Holder speaks directly with the Chief Financial
Officer. In addition, an oral Notice of Sale shall only be deemed effective if
it is followed by a written Notice of Sale received by the Company by personal
delivery or facsimile within twenty-four (24) hours after giving the oral Notice
of Sale.

-4-



--------------------------------------------------------------------------------



 



                         (iii) Delay of Sale. The Company may refuse to permit
the Holder to resell any Shares for a period of time not to exceed 30 days;
provided, however, that in order to exercise this right, the Company must
deliver a certificate in writing to the Holder to the effect that the
Registration Statement in its then current form contains an untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. During any suspension period as contemplated by this
Section 1.4 (a)(iii), of which there shall be no more than two (2) in any twelve
(12) month period, the Company will not allow any of its officers or directors
to buy or sell shares of the Company’s securities.

                    (b) Representations of Holders. Each Holder hereby
represents to and covenants with the Company that, during the period in which
any Registration Statement effected pursuant to Section 1.2 remains effective,
such Holder will:

                         (i) not engage in any stabilization activity in
connection with any of the Company’s securities;

                         (ii) cause to be furnished to any purchaser of the
Shares and to the broker-dealer, if any, through whom Shares may be offered, a
copy of the Prospectus; and

                         (iii) not bid for or purchase any securities of the
Company or any rights to acquire the Company’s securities, or attempt to induce
any person to purchase any of the Company’s securities or any rights to acquire
the Company’s securities, in each case, other than as permitted under the
Exchange Act.

                    (c) Information for Use in Registration Statement. Each
Holder covenants to the Company that such Holder will complete the information
requested by the Selling Holder’s Questionnaire attached as Exhibit B hereto
(the “Questionnaire”), and further covenants to the Company that all information
provided by such Holder in the Questionnaire will be true, accurate and complete
as of the date provided. Each Holder understands that the written information in
the Questionnaire and all written representations made in this Agreement are
being provided to the Company specifically for use in, or in connection with,
the Registration Statement and the Prospectus, and has executed this Agreement
with such knowledge.

          1.5 Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to effect the registration of such Holder’s Registrable
Securities.

          1.6 Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any dispute that might arise with respect to the interpretation or
implementation of this Section 1.

-5-



--------------------------------------------------------------------------------



 



          1.7 Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Section 1:

               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, each Holder’s affiliates, and their respective
officers, directors, employees, representatives and agents, any underwriter (as
defined in the Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Act or the Exchange Act, against
any losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or (iii) any violation or alleged violation by
the Company of the Act, the Exchange Act, any state securities law or any rule
or regulation promulgated under the Act, the Exchange Act or any state
securities law; and the Company will, to the extent permitted by law, pay to
each such Holder, underwriter or controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.7(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Holder, underwriter or
controlling person.

               (b) To the extent permitted by law, each selling Holder will
severally indemnify and hold harmless the Company, each of its directors, each
of its officers who has signed the Registration Statement, each person, if any,
who controls the Company within the meaning of the Act, any underwriter, any
other Holder selling securities in such Registration Statement and any
controlling person of any such underwriter or other Holder, against any losses,
claims, damages, or liabilities (joint or several) to which any of the foregoing
persons may become subject, under the Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration; and each such Holder
will pay, as incurred, any legal or other expenses reasonably incurred by any
person intended to be indemnified pursuant to this subsection 1.7(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.7(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, that, in no event shall any indemnity

-6-



--------------------------------------------------------------------------------



 



under this subsection 1.7(b) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder.

               (c) Promptly after receipt by an indemnified party under this
Section 1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 1.7.

               (d) If the indemnification provided for in this Section 1.7 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall, to the extent permitted by law, contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations; provided, that, in no event shall any contribution by
a Holder under this Subsection 1.7(d) exceed the net proceeds from the offering
received by such Holder, except in the case of willful fraud by such Holder. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

               (e) The obligations of the Company and Holders under this
Section 1.7 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Section 1.

          1.8 Reports Under Securities Exchange Act of 1934. With a view to
making available to the Holders the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without

-7-



--------------------------------------------------------------------------------



 



registration or pursuant to a registration on Form S-3, the Company agrees, for
so long as it remains subject to the periodic reporting requirements under
Section 13 or 15(d) of the Exchange Act, to:

               (a) make and keep public information available, as those terms
are understood and defined in Rule 144;

               (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Act and the Exchange Act; and

               (c) furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company as to its compliance with the reporting requirements of the Exchange Act
and the rules and regulations promulgated thereunder, or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested in availing any Holder of any rule or regulation of the
SEC which permits the selling of any such securities without registration or
pursuant to such form.

          1.9 Assignment of Registration Rights. The rights to cause the Company
to register Registrable Securities pursuant to this Section 1 may be assigned
(but only with all related obligations) by a Holder to a transferee or assignee
of at least fifty percent (50%) of such securities, provided that the Company is
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; and provided, further, that such assignment shall be effective
only if the transferee agrees to be bound by this Agreement and such assignment
shall be effective only if immediately following such transfer the further
disposition of such securities by the transferee or assignee is restricted under
the Act. For the purposes of determining the number of shares of Registrable
Securities held by a transferee or assignee, the holdings of transferees and
assignees of a partnership who are partners or retired partners of such
partnership (including spouses and ancestors, lineal descendants and siblings of
such partners or spouses who acquire Registrable Securities by gift, will or
intestate succession) shall be aggregated together and with the partnership;
provided that all assignees and transferees who would not qualify individually
for assignment of registration rights shall have a single attorney-in-fact for
the purpose of exercising any rights, receiving notices or taking any action
under Section 1.

          1.10 Certain Limitations in Connection with Future Grants of
Registration Rights. From and after the date of this Agreement until the
Registration Statement is declared effective by the SEC, the Company shall not
enter into any agreement with any holder or prospective holder of any securities
of the Company providing for the granting to such holder of registration rights
unless such registration rights, if more favorable than those granted herein,
are extended to the Holders or their transferees permitted under paragraph 1.9.

-8-



--------------------------------------------------------------------------------



 



     2. Miscellaneous.

          2.1 Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

          2.2 Governing Law. This Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the State of California, without giving effect to principles of
conflicts of laws.

          2.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          2.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          2.5 Notices. Unless otherwise provided herein, any notice required or
permitted by this Agreement shall be in writing and shall be deemed duly given
upon delivery, when delivered personally or by overnight courier or confirmed
facsimile and addressed to a Holder to be notified at such party’s address as
set forth on the signature page hereto or to the Company at its address on its
signature page hereto, or as subsequently modified by written notice. In the
event that any date provided for in this Agreement falls on a Saturday, Sunday
or legal holiday, such date shall be deemed extended to the next business day.
Notwithstanding the foregoing, any notice delivered pursuant to Section 1.3(e)
or Section 1.4 hereto must be made by personal delivery or confirmed facsimile
transmission.

          2.6 Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

          2.7 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of 80% of the
Registrable Securities then outstanding, provided, however, that any amendment
hereof that would materially adversely affect a Holder in a manner different
from the other Holders shall also require the consent of such adversely affected
Holder. Any amendment or waiver effected in accordance with this paragraph shall
be binding upon each holder of any Registrable Securities then outstanding, each
future Holder of any such Registrable Securities, and the Company.

-9-



--------------------------------------------------------------------------------



 



          2.8 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          2.9 Entire Agreement. This Agreement, the Warrants, and the Purchase
Agreement all dated as of the date hereof, and the other documents delivered
pursuant hereto or contemplated hereby constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among the parties relating to the subject matter hereof.

[Signature Pages Follow]

-10-



--------------------------------------------------------------------------------



 



     The parties have executed this Registration Rights Agreement as of the date
first written above.

                  COMPANY:
 
                  INSIGNIA SOLUTIONS, PLC  
 
           

  By:                  


--------------------------------------------------------------------------------


      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 

      Address:    

         

--------------------------------------------------------------------------------

   

         

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



     The parties have executed this Registration Rights Agreement as of the date
first written above.

                     

--------------------------------------------------------------------------------

      [print legal name of registered holder]
     

  By:                

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 

      Address:    

         

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------



 



EXHIBIT A

INSIGNIA SOLUTIONS PLC

NOTICE OF SALE

     Pursuant to the Registration Rights Agreement dated as of October 18, 2004
by and between Insignia Solutions plc (the “Company”) and the undersigned and
other entities, the undersigned hereby gives notice to the Company of the
undersigned’s intent to sell [_______] shares of the Company’s ADSs registered
pursuant to the Registration Statement on (File No.______).

                 
Dated:
  , 200       By:    
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

              (signature)

               

          Name:    

             

--------------------------------------------------------------------------------

 

              (print)

               

          Title:    

             

--------------------------------------------------------------------------------

 

              (if applicable)



    [Note: This Notice of Sale must be completed and delivered (via personal
delivery or facsimile) to the Chief Financial Officer of the Company on or
before one (1) business day before the date of sale of the shares of the
Company’s ADSs registered pursuant to the Registration Statement.]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

INSIGNIA SOLUTIONS, PLC

SELLING STOCKHOLDER’S QUESTIONNAIRE AND COVENANTS

Exhibit has been omitted and is available on request of the Registrant,

 